IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ARQUALLIA DEGREGORY,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5042

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 8, 2016.

An appeal from the Circuit Court for Duval County.
Mark J. Borello, Judge.

Deana Marshall of the Law Office of Deana K. Marshall, P.A., Riverview, for
Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.